  Case: 2:18-cr-00229-JLG Doc #: 60 Filed: 04/20/20 Page: 1 of 4 PAGEID #: 219



                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

United States of America

     v.                                       Case No. 2:18-cr-229-2

Jeralyn R. Dougherty

                               OPINION AND ORDER
     By   judgment      entered      on    August   19,    2019,       defendant   was
sentenced to a term of incarceration of forty-two months on Count
1 and thirty-six months on Count 3, to run concurrently.                      On March
24, 2020, defendant filed a motion for compassionate release under
18 U.S.C. §3582(c)(1)(A).            Defendant argues in her motion that a
reduction    in   her   sentence      is    warranted     due     to    the   COVID-19
pandemic, a broken wrist sustained in November of 2019, her heart
condition, including blocked arteries, a prior stroke suffered in
2016, and the Bureau of Prison’s inability to provide her with one
of her prescription medications.            Defendant also contends that her
release   would    enable      her   to    assist   her    mentally      handicapped
daughter in caring for the daughter’s four children.                     On April 13,
2020, defendant filed a supplement to her motion for compassionate
release, including a letter from the warden of F.C.I. Coleman
denying     her   request      for    consideration       for     a    compassionate
release/reduction in sentence.             The government opposes the motion.
     Under §3582(c)(1)(A), as modified by the First Step Act of
2018, the court may reduce a sentence of imprisonment upon motion
of the Director of the Bureau of Prisons, or upon motion of a
defendant     after     that     defendant      has       fully       exhausted    all
administrative rights to appeal a failure of the Bureau of Prisons
to file such a motion on a defendant’s behalf.                    Specifically, the
district court has authority to rule on a motion of the defendant
  Case: 2:18-cr-00229-JLG Doc #: 60 Filed: 04/20/20 Page: 2 of 4 PAGEID #: 220



        after   the    defendant   has   fully    exhausted   all
        administrative rights to appeal a failure of the Bureau
        of Prisons to bring a motion on the defendant’s behalf or
        the lapse of 30 days from the receipt of such a request
        by the warden of the defendant’s facility, whichever is
        earlier[.]

§3582(c)(1)(A).          If the defendant’s administrative remedies have
been exhausted, the defendant can file a motion with the court
seeking     a    reduction      of   a     term   of   incarceration     based     on
extraordinary         and    compelling      reasons      for   the   reduction.
§3582(c)(1)(A)(i).
        The government argues that defendant has not shown that she
has exhausted her administrative remedies. This court agrees. The
letter from the warden, dated March 13, 2020, refers to a request
for reduction of sentence received from defendant on February 28,
2020, in which defendant alleged that she had been “subjected to
irreparable harm due to exposure to the Legionella bacteria.” Doc.
58, p. 5.        The warden concluded that defendant did not meet the
criteria        for   consideration        for    early    release    based      upon
extraordinary and compelling circumstances due to exposure to
Legionalla and denied the request.                Doc. 58, p. 6.        The letter
informed defendant that she did not submit supporting documentation
with her request as required.               The letter also advised defendant
that     she     could      appeal   the    warden’s      response    through     the
administrative remedy process at the institution level.                   Doc. 58,
p. 6.     Defendant has not alleged that she has pursued an appeal.
        The defendant’s request for compassionate release was received
by the warden prior to the outbreak of the COVID-19 epidemic in the
United States. The warden’s letter makes no reference to COVID-19,
or to any of the other health conditions or family concerns


                                            2
  Case: 2:18-cr-00229-JLG Doc #: 60 Filed: 04/20/20 Page: 3 of 4 PAGEID #: 221



discussed by defendant in the motion now pending before the court.
Although defendant refers briefly in her motion to a Legionnaires
Disease outbreak at the Coleman Camp earlier in the year, she does
not allege that Legionnaires Disease currently poses a threat.
        Under §3582(c)(1)(A), the defendant was required to submit a
request to the warden to file a motion for reduction of sentence on
her behalf based on the circumstances discussed in her pending
motion.      Defendant has not shown that she has exhausted her
administrative remedies.         Absent a showing of exhaustion, this
court cannot rule on defendant’s request for a reduction of
sentence under subsection (i).         See Guzman v. United States, No.
2:10-CR-161, 2019 WL 1966106, *2 (E.D.Tenn. May 2, 2019).                    As the
government    notes,   many   courts       have    held   that   the    exhaustion
requirement contained in §3582(c)(1)(A) is jurisdictional and
cannot be waived, even due to emergencies such as the COVID-19
pandemic.    See, e.g., United States v. Raia, ___ F.3d ___, 2020 WL
1647922, at *2 (3d Cir. Apr. 2, 2020); United States v. Dickson,
No. 1:19-cr-251-17, 2020 WL 1904058, at *2-3 (N.D. Ohio Apr. 17,
2020); United States v. Alam, No. 15-20351, 2020 WL 1703881, at *2
(E.D. Mich. Apr. 8, 2020). This court agrees with the reasoning of
these     courts.      Defendant     must     first       exhaust      her   prison
administrative remedies by filing a request with the warden which
addresses her COVID-19 concerns, her other health conditions, and
any relevant family circumstances.                Because this court does not
currently have jurisdiction to rule on defendant’s request for
reduction of sentence, the court will not address the government’s
arguments at this time as to whether any of the circumstances
relied on by defendant in her motion would constitute extraordinary


                                       3
  Case: 2:18-cr-00229-JLG Doc #: 60 Filed: 04/20/20 Page: 4 of 4 PAGEID #: 222



and compelling reasons justifying a reduction in sentence.
      Defendant also requests that she be permitted to serve the
remainder of her sentence on home confinement.                  The government
correctly notes that this court cannot order the Bureau of Prisons
to permit defendant to serve the remainder of her sentence on home
confinement.    It is the Bureau of Prisons, not this court, which
has   the   authority    to   designate     the   place    of    a   prisoner’s
imprisonment.    18 U.S.C. §3621(b); United States v. Townsend, 631
F. App’x 373, 378 (6th Cir. 2015).
      For the foregoing reasons, defendant’s request for a reduction
in her term of incarceration is denied without prejudice due to her
failure to exhaust her administrative remedies.


Date: April 20, 2020                      s/James L. Graham
                                    James L. Graham
                                    United States District Judge




                                       4
